       Case 1:17-cv-00895-ACA Document 46 Filed 03/07/19 Page 1 of 1              FILED
                                                                         2019 Mar-07 AM 11:33
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION


LILLIE H. COOLEY,                         ]
                                          ]
      Plaintiff,                          ]
                                          ]
v.                                        ]     Case No.: 1:17-cv-00895-ACA
                                          ]
DOLGENCORP, LLC.,                         ]
                                          ]
                                          ]
      Defendant.                          ]

                                   ORDER

      On March 6, 2019, this case came before the court for a hearing on

Defendant’s Motion for Summary Judgment. (Doc. 30). For the reasons set forth

on the record the court DENIES the Defendant’s motion.

      DONE and ORDERED this March 7, 2019.



                                 _________________________________
                                 ANNEMARIE CARNEY AXON
                                 UNITED STATES DISTRICT JUDGE
